Citation Nr: 0318151	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  99-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board on appeal from a March 
1999 rating decision by the Department of Veterans Affairs 
(VA) regional office (RO) in Cleveland, Ohio.  


REMAND

Service medical records show that the veteran underwent a 
physical examination for purposes of release from active duty 
in June 1971.  The medical history discloses complaints of 
swollen or painful joints.  The physician's summary indicated 
painful right and left knees.  The clinical evaluation of the 
lower extremities was normal.  The veteran disclosed in a 
statement received in October 1998 that he injured both of 
his knees when jumped out of a truck after hearing small arms 
fire.  He indicated that he landed on his knees and left 
elbow.  Others jumped as well and someone landed on him.  He 
further revealed that his elbow improved, but his knees 
swelled at times to the point that he could not walk.  He 
stated that he went to see his family doctor as soon as he 
separated and was treated with ice, rest, and medication.  He 
indicated that the symptoms continued, but he dealt with it 
as best he could.

A lay statement from the veteran's mother received in October 
1998 asserts that the veteran had lived with her until he 
enlisted in the service.  She indicates that when he returned 
to her home after he separated from service, he complained 
about his legs hurting a great deal.  She states that he was 
treated in the 1970s by Dr. H.W.  The veteran's sister, B.T., 
also submitted a lay statement in October 1998.  Ms. T. 
corroborated the mother's account of the veteran's bilateral 
knee complaints.  She also stated that the veteran refused to 
take any medication, but finally was convinced to see the 
family doctor, Dr. H.S.
  
The veteran underwent a VA fee-basis physical examination in 
March 2000.  An X-ray of the left knee was done, but the 
results were not reported.  Based on the X-ray results that 
were available, the examining physician concluded that the 
veteran had moderate to severe degenerative changes in the 
bilateral knees.

VA outpatient records reflect a follow-up visit in May 2000.  
The veteran complained of chronic bilateral knee pain at that 
time.  After physical examination of the knees, the 
assessment was chronic arthritis of the knees.  

A buddy statement from W.A.P., dated in July 2000, reflects 
that Mr. P. was serving in Vietnam with the veteran and 
witnessed the veteran's injury.  Mr. P. states that in 
approximately February 1970 during the TET Offensive, he and 
others were called out on a red alert to protect the 
perimeter of a compound in Long Binh.  They were transported 
on a deuce and a half truck.  Mr. P. indicates that an 
unidentified soldier fell into the back of the veteran's 
calves, causing the veteran's knees to buckle and knocking 
him to the ground.  Mr. P. states that the veteran told him 
that he was injured.

The veteran testified in a travel Board hearing in October 
2002.   His testimony indicates as follows:

The veteran had no problems with his knees before entering 
service.  (Transcript (T.) at p. 2)  He was injured in 
Vietnam on the bunker line when a big man landed on top of 
his back and the back of his legs.  He has had problems with 
his knees ever since.  (T. at p. 3)  He has not had any other 
knee injury since Vietnam.  His right knee wore out more 
quickly than his left.  (T. at p. 4)  Doctors have told him 
that the left knee is not as bad, but they will replace it 
when it becomes necessary.  (T. at p. 5)  He went to see the 
doctor in the fall of 1971, but the doctor has died and his 
records are unavailable.  (T. at pp. 6-7)  He saw his doctor 
for four or five years and was told to apply ice and was 
given pain medication; nothing helped.  (T. at p. 8).

As the above evidence is insufficient to determine the 
etiology of the claimed left knee disability, the Board finds 
that the case should be remanded for the following 
development:


1. The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
left knee condition since March 2000.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2. After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA orthopedic examination for the 
purposes of determining the etiology of 
all current left knee pathology. The 
claims folder must be made available for 
review by the examiner in conjunction 
with the examination.  All necessary 
tests and studies should be conducted and 
all findings reported in detail.  

The examiner is requested to provide an 
opinion as to the likelihood that any 
current left knee pathology, including 
arthritis, is a residual of the left knee 
injury the veteran reportedly sustained 
on active duty.  A complete rationale for 
any opinion expressed by the examiner 
should be provided.  



If the issue on appeal remains denied, the RO should issue an 
appropriate supplemental statement of the case. The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect his claims.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  





______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 

